Citation Nr: 1218066	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  07-26 842	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE


Entitlement to increases in the "staged" ratings (of 30 percent prior to November 25, 2011, and 60 percent from that date) assigned for the Veteran's "diverticulosis post hemorrhoidectomy" (recharacterized as vascular ectasia with diverticulosis).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to November 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO) that continued a 0 percent  rating for the Veteran's vascular ectasia.  In February 2009, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's claims file.  In July 2009, the Board issued a decision in the matter.  In March 2011, the Board vacated that decision, and remanded the matter for additional development.  An interim March 2012 rating decision granted increased "staged" ratings of 30 percent, effective May 5, 2009, and 60 percent, effective November 25, 2011, for the disability, recharacterized as vascular ectasia with diverticulosis.  


FINDING OF FACT

On April 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that he intended to withdraw his appeal seeking increased ratings for his vascular ectasia with diverticulosis; there is no question of fact or law in that matter remaining before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the claim pertaining to the ratings for his vascular ectasia with diverticulosis; the Board has no further jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the appellant's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA on this matter is not necessary.  

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.201.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a written statement received on April 10, 2012, the Veteran withdrew his appeal seeking increased ratings for his service-connected vascular ectasia with diverticulosis.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.  





ORDER

The appeal seeking increased ratings for vascular ectasia with diverticulosis, currently assigned "staged" ratings of 30 percent prior to November 25, 2011, and 60 percent from that date, is dismissed.  


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


